Notice of Allowance
Priority
The Instant Application, filed 10/21/2021, is a National Stage entry of PCT/JP2019/038892, with International Filing Date of 10/02/2019 and claims foreign priority to 2018-192797, filed 10/11/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Timothy D. MacIntyre (Reg. No. 42,824) on 6/21/22.

In The Claims
Please amend claims 1, 5 and 8 as follows:

1.	(Currently Amended) A failure location estimation method, comprising: 
a division step of setting a partial network, the partial network being obtained by dividing a network having a plurality of nodes by a division number k (k is an integer of 1 or greater); 
a first connectivity verification step of setting the partial network as a diagnostic unit network and verifying, on a per diagnostic unit network basis, connectivity of a path for 
a selection step of selecting, on a per diagnostic unit network basis, some or all combinations of the combinations determined to have an abnormality in connectivity in the first connectivity verification step; 
a second connectivity verification step of verifying, on a per diagnostic unit network basis, connectivity of a path for each of combinations of nodes included in a selected node connection, the selected node connection being the combinations selected in the selection step; and 
a failure location estimation step of estimating a failure location in the network based on a verification result of connectivity in the second connectivity verification step;
wherein a remaining partial network including at least a portion of the diagnostic unit network excluding the selected node connection having the failure location estimated in the failure location estimation step is set as a new diagnostic unit network.

5.	(Currently Amended) The failure location estimation method according to claim 1, wherein using the new diagnostic unit network.

8.	(Currently Amended) A failure location estimation apparatus, comprising: 
a processor; and 
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: 
set a partial network, the partial network being obtained by dividing a network having a plurality of nodes by a division number k (k is an integer of 1 or greater); 
set the partial network as a diagnostic unit network and verify, on a per diagnostic unit network basis, connectivity of a path for 
select, on a per diagnostic unit network basis, some or all combinations of the combinations determined to have an abnormality in connectivity; 
verify, on a per diagnostic unit network basis, connectivity of a path for each of combinations of nodes included in a selected node connection, the selected node connection being the combinations selected; and 
estimate a failure location in the network based on a verification result of connectivity;
wherein a remaining partial network including at least a portion of the diagnostic unit network excluding the selected node connection having the failure location estimated in the failure location estimation step is set as a new diagnostic unit network.
--

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, wherein a remaining partial network including at least a portion of the diagnostic unit network excluding the selected node connection having the failure location estimated in the failure location estimation step is set as a new diagnostic unit network. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444